Title: To George Washington from Thomas McKean, 21 September 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir,
                     Philadelphia September 21. 1781.
                  
                  Your Excellency will receive inclosed herewith the copy of an Act of Congress of the 18th instant, respecting retaliation for the repeated cruelties exercised and exercising upon the virtuous citizens of America by the Enemy, hitherto unexampled except by themselves.  This Act requires no comment; I wish it may have the desired effect.
                  Last night I received a private account of the junction of the two Fleets under the Count de Barras and Count de Grasse, and that the Ruby of sixty four Guns and the Rainbow of forty four have been captured from the Enemy—I hope it is true.  We have not yet heard that Admiral Digby is arrived, nor that Sir Henry Clinton has sailed;  The latter I think will be puzzled with regard to his future operations.  I do not believe Digby can have more than six Ships of the line, from my perceiving in the British newspapers, that Sir Robert Harland was offered the commander in Chief on the American Station, and that he refused it, unless furnished with six additional Ships of the line and four Frigates; as a junior Officer has obtained this command, he would scarcely be allowed a greater force.
                  Lord Cornwallis will, I doubt not, make a vigorous nay a desperate resistance, not only for the sake of preserving his military character but with a view to have some chance for relief, or at least to spin out the campaign as much as possible in his reduction, and thereby prevent anything more being done.  The superiority of the French Fleet at present enables them to be very servicable to us, and they appear disposed to do all they can.
                  It appearing probable to Congress that General Clinton may make some attempt on this city, they have adopted the most likely measures to defeat his design, by calling on the States of Delaware, Pennsylvania & New Jersey for a large body of Militia, and have likewise thought it adviseable to detain General St Clair and the recruits of the Pennsylvania line now in the State, for a few days in the neighborhood of this city.
                  It is certain that the Spaniards have blockaded & invested Minorca; I wish it had been Jamaica.  By late accounts from France it appears, that the negotiation for a general peace will probably take place the ensuing winter but not before.  I am, Sir, with the highest Sentiments of esteem & regard, Your Excellency’s Most obedient Servant
                  
                     Thos M:Kean President
                  
                  
                     P.S.  I have just now got certain information of the arrival of Admiral Graves within Sandy Hook yesterday; the Terrible of 74 Guns having sunk at Sea, and five more disabled by Count de Grasse.
                  
                  
               